Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-2059

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                      JOSEAN MONTALVO GERENA,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                                 Before

                      Howard, Chief Judge,
                Selya and Lipez, Circuit Judges.


     Julio César Alejandro Serrano on brief for appellant.
     Thomas F. Klumper, Assistant United States Attorney, Rosa
Emilia Rodríguez-Vélez, United States Attorney, and Mariana E.
Bauzá-Almonte, Assistant United States Attorney, Chief, Appellate
Division, on brief for appellee.


                          November 8, 2017
            Per Curiam.       Pursuant to a plea agreement, defendant

Josean   Montalvo    Gerena    ("Montalvo")     pled   guilty    to   and   was

sentenced for one count of conspiracy to possess a controlled

substance with intent to distribute.            By the terms of the waiver

of appeal provision in the plea agreement, "[t]he defendant hereby

agrees that if this Honorable Court accepts this agreement and

sentences    him     according     to    its     terms,   conditions,       and

recommendations, defendant waives and surrenders his right to

appeal the conviction and sentence in this case."               The agreement

provided for a sentence of 87 to 125 months' imprisonment if

Montalvo was found to have a criminal history category ("CHC") of

IV or higher.      The district court determined Montalvo's CHC to be

VI.   After calculating the applicable guidelines range, the court

sentenced him to 125 months' imprisonment, a term consistent with

the plea agreement.

            Although Montalvo perfunctorily asserts that the plea

agreement does not bar him from appealing on the ground that his

CHC should have been lower, and that he therefore should have

received a lower sentence, this bare assertion clearly contradicts

the plain language of the appeal waiver provision.                    Because

Montalvo has failed to contest the waiver of his appeal rights in

any developed manner, he has waived any argument that the appeal

waiver does not apply.        See United States v. Zannino, 895 F.2d 1,

17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory manner,


                                        - 2 -
unaccompanied   by   some   effort   at   developed   argumentation,   are

deemed waived.").

          Moreover, there is no reason not to enforce the appeal

waiver.   The scope of the waiver was clearly delineated, the

district court confirmed Montalvo's understanding of the appeal

waiver in a colloquy at the change of plea hearing, and there is

no miscarriage of justice in Montalvo's run-of-the-mill claims of

sentencing error.    See United States v. Miliano, 480 F.3d 605, 608

(1st Cir. 2007).

          Accordingly, we summarily dismiss Montalvo's appeal.

See 1st Cir. R. 27.0(c).




                                     - 3 -